CERCONE, Judge,
concurring:
I concur in the majority’s holding that because there was no finding of ungovernability by the master the court could not adjudicate Candy delinquent unless a rehearing is ordered. 11 P.S. § 50-301(d). I also agree with the majority’s decision that a finding that a child is currently ungovernable is a prerequisite to an adjudication of delinquency. However, I disagree with the implication in the majority’s opinion that if a child is ungovernable for an extended period of time and then behaves in a governable manner for a period of time immediately preceding the delinquency hearing, a finding of ungovernability is precluded. The fact that an established chronic pattern of ungovernability has recently abated should not, ipso facto, preclude a court from determining that a child “is ungovernable” within the meaning of Section 50-102 of the Juvenile Act. A better procedure *402would be to continue the hearing so that it could be determined whether the normal behavior will continue.
WATKINS, President Judge, joins in this concurring opinion.